
	
		II
		111th CONGRESS
		1st Session
		S. 815
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Nelson of Florida
			 (for himself, Mr. Durbin,
			 Mrs. Feinstein, Mr. Kennedy, Mr.
			 Kerry, and Mr. Menendez)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to exempt
		  surviving spouses of United States citizens from the numerical limitations
		  described in section 201 of such Act.
	
	
		1.Relief for surviving
			 spouses
			(a)In
			 generalThe second sentence of section 201(b)(2)(A)(i) of the
			 Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)) is amended by
			 inserting (or, if married to such citizen for less than 2 years at the
			 time of the citizen’s death, an alien who proves by a preponderance of the
			 evidence that the marriage was entered into in good faith and not solely for
			 the purpose of obtaining an immigration benefit) after for at
			 least 2 years at the time of the citizen’s death.
			(b)Applicability
				(1)In
			 generalThe amendment made by subsection (a) shall apply to all
			 applications and petitions relating to immediate relative status under section
			 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C.
			 1151(b)(2)(A)(i)) pending on or after the date of the enactment of this
			 Act.
				(2)Transition
			 cases
					(A)In
			 generalNotwithstanding any other provision of law, an alien
			 described in subparagraph (B) who seeks immediate relative status pursuant to
			 the amendment made by subsection (a) shall file a petition under section
			 204(a)(1)(A)(ii) of the Immigration and Nationality Act (8 U.S.C.
			 1154(a)(1)(A)(ii)) not later than the date that is 2 years after the date of
			 the enactment of this Act.
					(B)Aliens
			 describedAn alien is
			 described in this subparagraph if—
						(i)the
			 alien’s United States citizen spouse died before the date of the enactment of
			 this Act;
						(ii)the
			 alien and the citizen spouse were married for less than 2 years at the time of
			 the citizen spouse’s death; and
						(iii)the alien has
			 not remarried.
						
